Citation Nr: 1417782	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anal fissure status post anal fistulectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1984 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This claim was previously remanded by a December 2011 Board decision to obtain a contemporaneous examination.  As a new examination was conducted in January 2012, the Board remand has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2012, the Appeal Management Center (AMC) assigned a higher initial disability rating of 10 percent for anal fissure status post anal fistulectomy.  As the benefit awarded in August 2012 is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).      


FINDING OF FACT

Throughout the period on appeal, the Veteran's anal fissure status post anal fistulectomy has been characterized by occasional moderate leakage.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, Diagnostic Codes (DC) 7330-7340 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and post service VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not indicate that there are any private treatment records or social security records relevant to this claim.  

Relevant VA examinations were conducted in March 2008, February 2009, and January 2012.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for the purposes of determining an appropriate schedular rating for his anal fissure status post anal fistulectomy.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or took the Veteran's history, conducted physical examinations of the Veteran, and discussed the symptoms resulting from the Veteran's disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria of DC 7335, a fistula in ano will be rated as an impairment of sphincter control under DC 7332.  38 C.F.R. § 4.114, DC 7335.  A 100 percent rating is warranted for impairment of sphincter control if there is complete loss of sphincter control.  A 60 percent rating is applicable if there is extensive leakage and fairly frequent involuntary bowel movements.  A 30 percent rating is for consideration if there are occasional involuntary bowel movements, necessitating wearing of pad.  The disability will be rated at 10 percent if there is constant slight, or occasional moderate leakage
Other potentially applicable rating codes require  peritonitis, stricture of the anus, prolapse of the rectum, hemorrhoids, pruritus ani, or hernia, which are not present in the Veteran's case, and so are not appropriate to rate the Veteran's disability.  38 C.F.R. § 4.114, DC 7331, 7333, 7334, 7336-7340.  The Veteran's representative has argued in the November 2011 brief that the Veteran would be more appropriately rated under DC 7330, which applies to fistula of the intestine.  38 C.F.R. § 4.114, DC 7330.  However, as will be discussed at greater length below, DC 7332 is the most appropriate rating code to describe the Veteran's symptoms.  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Facts and Analysis

The first VA examination was conducted in March 2008.  At this time, the Veteran's symptoms were described as anal itching and burning, as well as a history of seropurulent and occasional perianal discharge.  The examiner indicated that the Veteran did not have a history of fecal incontinence, and no anal or rectal stricture, or rectal prolapse.  A treatment note from January 2009 describes the Veteran as suffering from intermittent swelling/pain near the anus that eventually comes to a head and drains spontaneously at about 1 month intervals.  A May 2009 treatment note indicates that the Veteran experiences a 2-4 week cycle of sharp, needle like pain on the left side of the anus followed by some itching, then clear, yellow drainage.  The most recent VA examination was conducted in January 2012, and described episodic drainage of pus mixed with blood occurring about twice a month.  The Veteran reported that when these episodes occurred, he would feel moisture in his underwear, go to the bathroom, and wipe it off.  The Veteran did not wear pads.  

As to the applicability of DC 7330, although 7330 and 7332 describe similar symptoms, 7332 is the more appropriate rating code.  The Veteran's fistula is a fistula in ano, which the rating schedule specifically instructs should be rated under DC 7332.  Moreover, DC 7330, which applies to fistula of the intestine, specifies fecal discharge, while the 10 percent rating under 7332 uses the more general language of leakage.  The medical record describes the Veteran's drainage as consisting of pus mixed with blood, not fecal matter.  Therefore, DC 7332 more closely describes the Veteran's symptoms, and is the most appropriate code under which to rate the Veteran's disability.  

The Veteran's symptoms are best described as occasional moderate leakage, which warrants a 10 percent rating under DC 7332.  As the Veteran does not experience occasional involuntary bowel movements that necessitate the wearing of a pad, a 30 percent rating is not appropriate.  38 C.F.R. § 4.114, DC 7332.  Therefore, the facts do not merit a rating in excess of 10 percent.  The claim is denied.  

Extraschedular Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's anal fissure status post anal fistulectomy has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  As described in the analysis regarding the applicability of DC 7332, the diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization, which at any rate are not present.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record contains a July 2009 treatment note indicating that the Veteran had returned to work with no pain and no problems.  As the Veteran is fully employed, the Board concludes that a claim for TDIU based on the Veteran's anal fissure status post anal fistulectomy has not been raised.  


ORDER

Entitlement to an initial rating in excess of 10 percent for anal fissure post anal fistulectomy is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


